DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 filing of International Application PCT/US2018/063538, filed on 03 December 2018, which claims benefit of US Provisional Application 62/594,063, filed on 04 December 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because reference numerals should be removed from the Abstract.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph [0005], lines 1-2, “Traditional jerk blocks or Olympic weight lifting techniques boxes Jerk Blocks or Olympic weightlifting technique boxes” should read --Jerk blocks or Olympic weight lifting technique boxes--  
Paragraph [0005], line 7, “the bard” should read --the bar--
Paragraph [0005], line 12, “collegeic athletes” should read --collegiate athletes--
Paragraph [0008], line 1, “a plurality spaced apart rig supports” should read --a plurality of spaced apart rig supports--
Paragraph [0040], lines 19-20, “The upper and lower rig support brackets 20 and 42” should read --The upper and lower rig support brackets 40 and 42---
Appropriate correction is required.

Claim Objections
Claims 1-2, 4-6, and 8-10 are objected to because of the following informalities: 
Claim 1, line 3, “to prevent weight plates” should read --to prevent the plurality of weight plates--
Claim 1, lines 3-4, “the flat platform” should read --the flat surface of the platform--
Claim 1, line 5, “the weight plates 18” should read --the plurality of weight plates--
Claim 1, line 6, “the bar of a barbell weight bar” should read --a bar of a barbell weight bar--
Claim 1, line 10, “the holes” should read --the plurality of holes--
Claim 2, line 3, “a first rig support the second rig support” should read --a first rig support, the second rig support-- (see 35 U.S.C. 112(b) rejection below as well)
Claim 2, line 4, “a first rig support” should read --the first rig support-- (see 35 U.S.C. 112(b) rejection below as well)
Claim 2, line 5, “a first rig” should read --the first rig-- (see 35 U.S.C. 112(b) rejection below as well)
Claim 4, line 4, “a rig support” should read --the rig support--
Claim 5, line 5, “a first flat surface” should read --the flat surface--
Claim 5, lines 5-6, “a second flat surface” should read --the flat surface--
Claim 5, lines 6-7, “the first and second flat surfaces” should read --the flat surfaces of the first and second jerk blocks--
Claim 5, line 7, “the first and second flat surfaces” should read --the flat surfaces of the first and second jerk blocks--
Claim 5, line 9, “the bar” should read --the bar of the barbell weight bar--
Claim 6, line 2, “can stand” should read --is capable of standing-- [The Examiner notes that the addition of the term “can” does not render the claim indefinite, as the limitation is directed towards how a user interacts with the device and is merely functional language. However, the claim language should be corrected to --is capable of standing-- to remove any ambiguity and to conform to US standards.]
Claim 8, line 4, “a first rig support” should read --the first rig support--
Claim 9, line 5, “a second rig support” should read --the second rig support--
Claim 10, line 1, “jerk block assembly” should read --jerk block setup--
Claim 10, lines 1-2, “the weight bar” should read --the barbell weight bar--
Claim 10, line 2, “a floor” should read --the floor--
Claim 10, lines 2-3, “a first platform” should read --the platform--
Claim 10, line 3, “a second platform” should read --the platform--
Claim 10, line 4, “the weight bar” should read --the barbell weight bar--
Claim 10, lines 4-5, “the first and second platforms” should read --the platforms of the first and second jerk blocks--
Claim 10, line 5, “the bar” should read --the bar of the barbell weight bar--
Claim 10, line 5, “the rig supports” should read --the first and second rig supports--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations of “a first rig support” and “a second rig support.” It is unclear if either the recited first rig support or the second rig support is equivalent to the rig support as recited previously in claim 1, or if each of the first rig support and the second rig support is materially different from the previously claimed rig support.
Claim 3 recites the limitation “the rig support can be clamped between the clamp and the rig support surface by fastening the locking pin” in lines 4-6. The phrase “can be” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. To overcome this rejection, the Examiner suggests amending the claim language similar to --the rig support is configured to be clamped between the clamp and the rig support surface by fastening the locking pin--.
Claim 4 recites the limitation “the yoke having a pivot configured to connect to the pivot mount to allow rotation of the platform in relation to the rig support, and at least one bracket to prevent rotation of the platform in relation to the rig support” in lines 4-7. It is unclear if the platform is rotatable or not in relation to the rig support, as the pivot allows rotation but the at least one bracket prevents rotation.
The term "substantially" in claim 5 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “substantially the same height” with respect to the flat surface of the first and second jerk blocks. To overcome this rejection, the Examiner suggests deleting the term “substantially” from the claim language.
Claim 5 recites the limitation “weight plates mounted on the barbell weight bar” in lines 8. It is unclear if the recited weight plates are equivalent to the plurality of weight plates as previously recited in claim 1. The Examiner notes the plurality of weight plates recited in claim 1 are not claimed as being structurally related to the barbell weight bar recited in claim 1.
Claim 10 recites the limitations “the weight bar having the weight plates in lines 1-2 and “the weight plates” in line 2 and line 4. It is unclear if the recited weight plates are equivalent to the plurality of weight plates as previously recited in claim 1. The Examiner notes the plurality of weight plates recited in claim 1 are not claimed as being structurally related to the barbell weight bar recited in claim 1. Please see related rejection to claim 5 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McIntosh (US Patent No. 4205838) and further in view of NPL 1 (“Rogue Echo Pulling Block Set | Rogue Fitness”).
Regarding independent claim 1, McIntosh discloses a jerk block (left 17, 18, 19 constitutes a left jerk block and right 17, 18, 19 constitutes a right jerk block; Figs. 1-2) comprising: a platform (body member 17) having a flat surface sized and constructed to hold a plurality of weight plates (see Fig. 1, weight plates P) and a weight chock (upturned ends 18, 19) to prevent weight plates from rolling off of the flat platform (Col. 2 lines 26-30, “It will be seen that the body member 17 with its oppositely disposed upturned ends 18 and 19 are of sufficient size to accommodate the largest of the plates P commonly used on barbells and will prevent them from rolling off the stands and injuring the user”), the platform having a length and a width and is configured to support the weight plates and not a grip portion of the bar of a barbell weight bar (see Fig. 1, body member 17 configured to support weight plates P and not a grip portion of barbell BB); a rig connector (tubular member 13) for removably mounting the platform to a rig support (circular base 10, legs 11, tubular body member 12; in the broadest reasonable interpretation, circular base 10, legs 11, and tubular body member 12 constitute a rig support, as a “rig” is broadly defined by Merriam-Webster as “tackle, equipment, or machinery fitted for a specified purpose”) so that the flat surface is horizontal (see Figs. 1-2), the rig support comprising a plurality of holes (apertures 14 in tubular body member 12); and a lock (pin 16) constructed to removably lock or clamp the jerk block in place using at least one of the holes on the rig support (Col. 2 lines 9-12, “A pin 16 is removably positioned through registering apertures 14 and 15 holding said tubular body members 12 and 13 in adjusted relation to each other”). The Examiner notes that the recitation of “jerk block” in the preamble is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitation. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. Additionally, traditional or known “jerk blocks” in the art include freestanding boxes or platforms positioned on a floor to selectively elevate a weight object as desired by a user to perform various exercises, whereas the disclosed invention of the instant application appears to teach a platform attachment for an exercise rig. The disclosed invention does not appear to match the common definition of a “jerk block” as is known in the art.

    PNG
    media_image1.png
    443
    489
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    396
    320
    media_image2.png
    Greyscale

	McIntosh further discloses wherein the platform/body member (17) is sized “to accommodate the largest of the plates P commonly used on barbells” (Col. 2 lines 26-30), but does not necessarily teach wherein the platform/body member has a size of 35cm to 60cm in length and 35cm to 60cm in width.
	NPL 1 teaches a similar platform (“Echo Pulling Block”) configured to support a plurality of weight plates thereon (see image on page 1), wherein the platform has a size of 18 inches in length and 15.5 inches in width (where 18 inches is equivalent to 45.72cm and 15.5 inches is equivalent to 39.37cm; see “Additional Specifications” section on page 3, “(2) Blocks - 1/8” thick laser-cut steel, 18” x 15.5”, black powder coat finish, bent ends to prevent roll off”).
	Therefore, as both McIntosh and NPL 1 teach a platform supporting multiple weight plates thereon, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the platform/body member of each of the left and right jerk blocks of McIntosh to have a size of 45.72cm in length and 39.37cm in width, as is similarly taught by NPL 2, for the purpose of providing an adequately sized supporting surface to support multiple weight plates of various sizes, and as such a modification would have involved 
	Regarding claim 5, McIntosh as modified teaches a jerk block setup (Fig. 1) comprising: a first jerk block (left jerk block 17, 18, 19) according to claim 1 removably mounted on a first rig support (left 10, 11, 12; removably mounted via 13, 16); and a second jerk block (right jerk block 17, 18, 19) according to claim 1 removably mounted on a second rig support (right 10, 11, 12; removably mounted via 13, 16), wherein a first flat surface of the first jerk block (flat surface of left body member 17) and a second flat surface of the second jerk block (flat surface of right body member 17) are substantially the same height from a floor (see Fig. 1), the first and second flat surfaces are horizontal (see Fig. 1), and the first and second flat surfaces are spaced apart to support weight plates mounted on the barbell weight bar and not support the bar (see Fig. 1; left and right body members 17 are configured to support weight plates P and not bar of barbell BB).
	Regarding claim 6, McIntosh as modified teaches wherein there is an open space between the first and second rig supports (left and right 10, 11, 12 are separate and independent from one another, see Fig. 1) so that a user can stand between the first and second rig supports (a user is capable of standing between left and right 10, 11, 12, such as by standing on bench 8 as shown in Fig. 1 or by moving bench 8 and standing on the floor therebetween).
	Regarding claim 7, McIntosh as modified teaches wherein the first jerk block (left jerk block 17, 18, 19) is solely supported by the first rig (left 10, 11, 12 via 13, 16) and the second jerk block (right jerk block 17, 18, 19) is solely supported by the second rig (right 10, 11, 12 via 13, 16).
	Regarding claim 10, McIntosh as modified teaches a method of using the jerk block assembly of claim 5 comprising lifting the weight bar (barbell BB) having the weight plates .

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hummer (US Publication No. 20070049472, hereinafter Hummer ‘472), further in view of Hummer (US Publication No. 20050009671, hereinafter Hummer ‘671), and NPL 2 (“Amazon.com : Cap Coated Dumbbell Weight, Single, Various Sizes”).
Regarding independent claim 1¸ Hummer ‘472 discloses a jerk block (Fig. 12, each of spotters 200 constitutes a jerk block) comprising: a platform (horizontal portion 202) having a flat surface sized and constructed to hold a plurality of weight plates (horizontal portion 202 is capable of supporting a dumbbell, where dumbbells comprise opposing weight plates) and a weight chock (upstanding rim portion 208) to prevent weight plates from rolling off of the flat platform (paragraph [0113] lines 7-11, “As described above, the dumbbell can be positioned over the opening 206 and the dumbbell weights can reside in the position between the cutout and held in a secure position by way of the rim 208”), the platform has a length and a width (annotated Fig. 12) and is configured to support the weight plates and not a grip portion of the bar of a barbell weight bar (left spotter 200 is configured to support opposing weight plates of a dumbbell, and is not configured to support a grip portion of a bar of a barbell weight bar); a rig “the crossbar 30 can be moved upwardly and downwardly by way of the mounting sleeves 32”) so that the flat surface is horizontal, the rig support comprising a plurality of holes (apertures 26, see Fig. 2); and a lock (spring loaded popper pin 34; see Fig. 4A) constructed to removably lock or clamp the jerk block in place using at least one of the holes on the rig support (paragraph [0102] lines 5-9, “It should be appreciated that the popper pins 34 are pulled outwardly under a spring load, and have a pin projecting through sleeves 32 and into one of the apertures 26 to maintain the crossbar 30 in a particular vertical orientation”). The Examiner notes that the recitation of “jerk block” in the preamble is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitation. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. Additionally, traditional or known “jerk blocks” in the art include freestanding boxes or platforms positioned on a floor to selectively elevate a weight object as desired by a user to perform various exercises, whereas the disclosed invention of the instant application appears to teach a platform attachment for an exercise rig. The disclosed invention does not appear to match the common definition of a “jerk block” as is known in the art.

    PNG
    media_image3.png
    586
    573
    media_image3.png
    Greyscale

	Hummer ‘472 does not explicitly teach the platform having a size of 35cm to 60cm in length and 35cm to 60cm in width.
	Hummer ‘671, in the same field of endeavor with regards to supports for dumbbell weights connected to rig supports, teaches a rack (1) with a platform (see Figs. 1-3) having a depth (equivalent to the width of Hummer’472) of about 8 inches to 20 inches (equivalent to 20.32 cm to 50.8 cm, which includes widths of 35cm to 50.8cm, falling within the claimed range of 35cm to 60cm in width; paragraph [0042] lines 3-4, “rack 1 may have a width of about forty to fifty inches (corresponding to the typical site of the supporting assembly) and a depth of about eight to twenty inches”).
	As Hummer ‘472 and Hummer ‘671 both teach a support assembly for holding a dumbbell thereon, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the platform of each of the jerk blocks/spotters of Hummer ‘472 to be 20 inches, or 50.8 cm, in width, as is similarly taught by Hummer ‘671, for the purpose of providing an adequately sized supporting surface to support 
	Hummer ‘472 as modified by Hummer ‘671 does not explicitly teach the platform having a length of 35cm to 60 cm.
	NPL 2 teaches the dimensions of a dumbbell including an overall length of 17.64 inches (equivalent to 44.8056cm).
	As the platform of Hummer ‘472 is intended to support a dumbbell thereon, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the platform of each of the jerk blocks/spotters to have a length of at least 17.64 inches, or 44.8056 cm, as is taught by NPL 1 as being an overall length of a dumbbell, for the purpose of providing an adequately sized supporting surface to support dumbbells of various sizes, and as such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
	Regarding claim 2, Hummer ‘472 as modified further teaches a support strut (crossbar 30) constructed to removably mount the jerk block (left spotter 200) to a second rig support (right vertical upright 8, as similarly shown in Fig. 1; paragraph [0113] lines 17-18, “the crossbar 30 can be moved upwardly and downwardly by way of the mounting sleeves 32”) such that when the jerk block is mounted on a first rig support (left vertical upright 8) the second rig support (right vertical upright 8) is rearward of the first rig support (position of right vertical upright 8, as shown in Fig. 1 and similarly in Fig. 12, may be defined as rearward from left vertical upright 8, from the perspective of one observing from the left side of the rig) to provide 
	Regarding claim 3, Hummer ‘472 as modified further teaches a frame (crossbar 30, sleeves 40, mounting tube 210; see Figs. 4 and 12) configured to support the platform (horizontal portion 202), the frame having a rig support surface configured to contact a side of the rig support (side surface of crossbar 30 contacts a side of left vertical upright 8 via side of mounting sleeve 32; see Figs. 4, 4A, and 12, paragraph [0102] lines 3-4, “Crossbar 30 generally includes mounting sleeves 32 having spring loaded popper pins 34, FIG. 4A”), wherein the rig connector (mounting sleeve 32) comprises a clamp (in the broadest reasonable interpretation, the side of mounting sleeve 32 with which popper pin 34 engages and the respective opposing side constitute a clamp for securing the mounting sleeve to the left vertical upright 8, as a “clamp” is defined by Merriam-Webster as “a device designed to bind or constrict or to press two or more parts together so as to hold them firmly”) and the lock comprises a locking pin (spring loaded popper pin 34) configured such that the rig support can be clamped between the clamp and the rig support surface by fastening the locking pin (see Figs. 4-4A; paragraph [0102] lines 5-9 cited above).
	
Allowable Subject Matter
Claims 4 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        




/Megan Anderson/Primary Examiner, Art Unit 3784